Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 31, 2017 by and among Invitae Corporation, a Delaware corporation
(the “Company”), and the “Investors” named in that certain Securities Purchase
Agreement by and among the Company and the Investors, dated as of July 31, 2017
(the “Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

The parties hereby agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
Registrable Securities.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to, in exchange for, or upon the exercise or
conversion of the Shares, including, but not limited to, the shares of Common
Stock issued or issuable upon conversion of the Company’s Series A Convertible
Preferred Stock, now owned or hereafter acquired by any of the Investors;
whether by merger, charter amendment or otherwise; provided, that a security
shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale without restriction by the Investors pursuant to Rule
144 and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the 1933 Act.

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement other than
a registration statement on Form S-4 or S-8 or any successor forms thereto.

“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.

“SEC” means the U.S. Securities and Exchange Commission.

“Series A Convertible Preferred Stock” shall mean the Series A Convertible
Preferred Stock, par value $0.0001 per share, issued by the Company pursuant to
the terms and conditions of that certain Securities Purchase Agreement dated as
of July 31, 2017, by and among the Company and the parties signatory thereto.

2. Registration.

(a) Registration Statements. Promptly following the Closing Date but no later
than sixty (60) days after the Closing Date (the “Filing Deadline”), the Company
shall prepare and file with the SEC one or more Registration Statements covering
the resale of all of the Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415. Any Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the 1933 Act and the 1934 Act).
Subject to any SEC comments, any Registration Statement shall include the plan
of distribution attached hereto as Exhibit A; provided, however, that no
Investor shall be named as an “underwriter” in such a Registration Statement
without the Investor’s prior written



--------------------------------------------------------------------------------

consent. Such a Registration Statement also shall cover, to the extent allowable
under the 1933 Act and the rules promulgated thereunder (including Rule 416),
such indeterminate number of additional shares of common stock resulting from
stock splits, stock dividends or similar transactions with respect to the
Registrable Securities and also may cover any other securities held by any
Investor owning more than 10% of the Company’s outstanding Common Stock. Each
such Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the applicable Investors prior to its filing or
other submission.

(b) Expenses. The Company will pay all expenses associated with each
Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws and
listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

(c) Effectiveness.

(i) The Company shall use commercially reasonable efforts to have each
Registration Statement declared effective as soon as practicable. By 5:30 p.m.
(Eastern time) on the second Business Day following the date on which the
Registration Statement is declared effective by the SEC, the Company shall file
with the SEC, in accordance with Rule 424 under the 1933 Act, the final
prospectus to be used in connection with sales pursuant to such Registration
Statement. The Company shall notify the applicable Investors by facsimile or
e-mail as promptly as practicable, and in any event, within twenty-four
(24) hours, after any Registration Statement is declared effective and shall
simultaneously provide the applicable Investors with copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby.

(ii) For a total of not more than ninety (90) days (which need not be
consecutive) in any twelve (12) month period, the Company may suspend the use of
any Prospectus included in any Registration Statement contemplated by this
Section in the event that the Company determines in good faith that such
suspension is necessary to (A) delay the disclosure of material non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Company, in the best interests of the Company
or (B) amend or supplement the affected Registration Statement or the related
Prospectus so that such Registration Statement or Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that the Company shall promptly
(a) notify each Investor in writing of the commencement of an Allowed Delay, but
shall not (without the prior written consent of an Investor) disclose to such
Investor any material non-public information giving rise to an Allowed Delay, it
being understood by each Investor that such notification by the Company may in
and of itself constitute material non-public information, (b) advise the
Investors in writing to cease sales under such Registration Statement until the
end of the Allowed Delay and (c) use commercially reasonable efforts to
terminate an Allowed Delay as promptly as practicable.

(d) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.

(i) If a Registration Statement covering the Registrable Securities is not filed
with the SEC on or prior to the Filing Deadline, the Company will make pro rata
payments to each Investor then holding Registrable Securities, as liquidated
damages and not as a penalty (the “Registration Liquidated Damages”), in an
amount equal to 1% of the aggregate amount invested by such Investor for the
initial day of failure to file such Registration Statement by the Filing
Deadline and for each subsequent 30-day period (pro rata for any portion
thereof) thereafter for which no such Registration Statement is filed with
respect to the Registrable Securities. Such payments shall constitute the
Investors’ exclusive monetary remedy for such events, but shall not affect the
right of the Investor to seek injunctive relief. Such payments shall be made to
each Investor then holding Registrable Securities in cash no later than ten
(10) Business Days after the end of the date of the initial failure to file such
Registration Statement by the Filing Deadline and each subsequent 30-day period,
as applicable. Interest shall accrue at the rate of one percent (1%) per month
on any such liquidated damages payments that shall not be paid by the applicable
payment date until such amount is paid in full.

 

2



--------------------------------------------------------------------------------

(ii) If (A) a Registration Statement covering the Registrable Securities is not
declared effective by the SEC prior to the earlier of (i) five (5) Business Days
after the SEC informs the Company that no review of such Registration Statement
will be made or that the SEC has no further comments on such Registration
Statement or (ii) the 120th day after the Closing Date (or the 150th day if the
SEC reviews such Registration Statement), or (B) after a Registration Statement
has been declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for any reason (including, without limitation, by reason
of a stop order or the Company’s failure to update such Registration Statement),
but excluding any Allowed Delay or the inability of any Investor to sell the
Registrable Securities covered thereby due to market conditions or (C) after the
date six months following the Closing Date, and only in the event a Registration
Statement is not effective or available to sell all Registrable Securities, the
Company fails to file with the SEC any required reports under Section 13 or
15(d) of the 1934 Act such that it is not in compliance with Rule 144(c)(1), as
a result of which the Investors who are not Affiliates of the Company are unable
to sell Registrable Securities without restriction under Rule 144 (or any
successor thereto) promulgated under the 1933 Act (each of (A), (B) and (C), a
“Maintenance Failure”), then the Company will make pro rata payments to each
Investor then holding Registrable Securities, as liquidated damages and not as a
penalty (the “Effectiveness Liquidated Damages” and together with the
Registration Liquidated Damages, the “Liquidated Damages”), in an amount equal
to 1% of the aggregate amount invested by such Investor for the Registrable
Securities then held by such Investor for the initial day of a Maintenance
Failure and for each 30-day period (pro rata for any portion thereof) thereafter
until the Maintenance Failure is cured (each, a “Blackout Period”). The
Effectiveness Liquidated Damages shall be paid monthly within ten (10) Business
Days of the end of the date of such Maintenance Failure and each subsequent
30-day period, as applicable. Such payments shall be made to each Investor then
holding Registrable Securities in cash. Interest shall accrue at the rate of one
percent (1%) per month on any such liquidated damages payments that shall not be
paid by the applicable payment date until such amount is paid in full.

(iii) The parties agree that (1) notwithstanding anything to the contrary herein
or in the Purchase Agreement, no Liquidated Damages shall be payable with
respect to any period after the expiration of the Effectiveness Period (as
defined below) (it being understood that this sentence shall not relieve the
Company of any Liquidated Damages accruing prior to the expiration of the
Effectiveness Period), and in no event shall the aggregate amount of Liquidated
Damages payable to an Investor exceed, in the aggregate, three percent (3%) of
the aggregate purchase price paid by such Investor pursuant to the Purchase
Agreement and (2) except with respect to (A) the initial day of failure to file
a Registration Statement by the Filing Deadline and (B) the initial day of any
Maintenance Failure, in no event shall the Company be liable in any thirty
(30) day period for Liquidated Damages under this Agreement in excess of one
percent (1%) of the aggregate purchase price paid by the Investors pursuant to
the Purchase Agreement.

(e) Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use commercially reasonable efforts to
advocate before the SEC its reasonable position that the offering contemplated
by such Registration Statement is a valid secondary offering and not an offering
“by or on behalf of the issuer” as defined in Rule 415 and that none of the
Investors is an “underwriter.” The Investors shall have the right to select one
legal counsel to review and oversee any registration or matters pursuant to this
Section 2(e), including participation in any meetings or discussions with the
SEC regarding the SEC’s position and to comment on any written submission made
to the SEC with respect thereto, which counsel shall be designated by the
holders of a majority of the Registrable Securities. In the event that, despite
the Company’s commercially reasonable efforts and compliance with the terms of
this Section 2(e), the SEC does not alter its position, the Company shall
(i) remove from such Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of Rule
415 (collectively, the “SEC Restrictions”); provided, however, that the Company
shall not agree to name any Investor as an “underwriter” in such Registration
Statement without the prior written consent of such Investor. Any cut-back
imposed on the Investors pursuant to this Section 2(e) shall be allocated among
the Investors on a pro rata basis and shall be applied first to any of the
Registrable Securities of such Investor as such Investor shall designate, unless
the SEC Restrictions otherwise require or provide or the Investors otherwise
agree. No liquidated damages shall accrue as to any Cut Back Shares until such
date as the Company is able to effect the registration of such Cut Back Shares
in accordance with any SEC Restrictions applicable to such Cut Back Shares (such
date, the “Restriction

 

3



--------------------------------------------------------------------------------

Termination Date”). From and after the Restriction Termination Date applicable
to any Cut Back Shares, all of the provisions of this Section 2 (including the
Company’s obligations with respect to the filing of a Registration Statement and
its obligations to use commercially reasonable efforts to have such Registration
Statement declared effective within the time periods set forth herein and the
liquidated damages provisions relating thereto) shall again be applicable to
such Cut Back Shares; provided, however, that (i) the Filing Deadline for such
Registration Statement including such Cut Back Shares shall be no earlier than
twenty (20) Business Days after such Restriction Termination Date, and (ii) the
date by which the Company is required to obtain effectiveness with respect to
such Cut Back Shares under Section 2(c) shall be no earlier than the 100th day
immediately after the Restriction Termination Date (or no earlier than the 130th
day if the SEC reviews such Registration Statement).

3. Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
held by non-affiliates of the Company covered by such Registration Statement as
amended from time to time, have been sold, and (ii) the date on which all
Registrable Securities covered by such Registration Statement may be sold by
non-affiliates without restriction pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the 1933 Act (the “Effectiveness Period”) and advise the
Investors promptly in writing when the Effectiveness Period has expired;

(b) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and the related Prospectus as may be necessary to
keep such Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

(c) provide copies to and permit each Investor to review each applicable
Registration Statement and all amendments and supplements thereto no fewer than
three (3) days prior to their filing with the SEC and to furnish reasonable
comments thereon;

(d) furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor that are covered by such Registration Statement;

(e) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest practical moment;

(f) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for the offer and sale under the securities or blue sky
laws of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

(g) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

 

4



--------------------------------------------------------------------------------

(h) promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (provided that such notice shall not, without the
prior written consent of an Investor, disclose to such Investor any material
non-public information regarding the Company, it being understood by each
Investor that such notice may in and of itself constitute material non-public
information), and promptly prepare, file with the SEC and furnish to such holder
a supplement to or an amendment of such Prospectus as may be necessary so that
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

(i) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investors in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investors are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(i), “Availability Date” means
the 45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter);

(j) if requested by an Investor, the Company shall (i) as soon as practicable,
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable, make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Investor holding any Registrable
Securities;

(k) within two (2) Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC; and

(l) with a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of common stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
current public information available, as those terms are understood and defined
in Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
who are not affiliates pursuant to Rule 144 or any other rule of similar effect
or (B) such date as all of the Registrable Securities held by non-affiliates
shall have been resold; (ii) file with the SEC in a timely manner all reports
and other documents required of the Company under the 1934 Act; and
(iii) furnish to each Investor upon request, as long as such Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the 1934 Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Investor of any rule or regulation of the SEC that permits the sale
of any such Registrable Securities without registration.

 

5



--------------------------------------------------------------------------------

4. Obligations of the Investors.

(a) Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities, and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor if such
Investor elects to have any of the Registrable Securities included in such
Registration Statement. An Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in such Registration Statement. It shall be a
condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of any particular Investor or to make any Liquidated Damages payments
set forth in this Agreement to such Investor that such Investor furnish to the
Company the information regarding itself, the Registrable Securities and other
shares of common stock of the Company held by it and the intended method of
disposition of the Registrable Securities held by it (if different from the Plan
of Distribution set forth on Exhibit A hereto) as shall be reasonably required
to effect and maintain the registration of such Registrable Securities.

(b) Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c) Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.

5. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Investor and its officers, directors, partners, members, employees and
agents, and each other person, if any, who controls such Investor within the
meaning of the 1933 Act, against any losses, claims, damages or liabilities,
joint or several, to which they may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement or omission or alleged omission of any material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state in a Blue Sky Application a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration, and will reimburse such Investor, and each such officer, director,
partner, member, employee, agent and each such controlling person for any legal
or other documented, out-of-pocket expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon (i) an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Investor or any such controlling person in writing
specifically for use in such Registration Statement, Prospectus or Blue Sky
Application, (ii) the use by an Investor of an outdated or defective

 

6



--------------------------------------------------------------------------------

Prospectus after the Company has notified such Investor in writing that such
Prospectus is outdated or defective or (iii) an Investor’s failure to send or
give a copy of the Prospectus or supplement (as then amended or supplemented),
if required (and not exempted) to the Persons asserting an untrue statement or
omission or alleged untrue statement or omission at or prior to the written
confirmation of the sale of Registrable Securities.

(b) Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders, agents and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities or expenses (including reasonable attorney
fees) resulting from any untrue or alleged untrue statement of a material fact
or any omission or alleged omission of a material fact required to be stated in
any Registration Statement or Prospectus or preliminary Prospectus or amendment
or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent that such untrue statement or
omission, or alleged untrue statement or omission, is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. Except to the extent that any such losses, claims, damages,
liabilities or expenses are finally judicially determined to have resulted from
an Investor’s fraud or willful misconduct, in no event shall the liability of an
Investor be greater in amount than the dollar amount of the proceeds (net of all
expense paid by such Investor in connection with any claim relating to this
Section 5 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in such
Registration Statement giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed in writing to pay such fees or expenses, (b) the indemnifying party
shall have failed to assume the defense of such claim and employ counsel
reasonably satisfactory to such person or (c) in the reasonable judgment of any
such person, based upon written advice of its counsel, a conflict of interest
exists between such person and the indemnifying party with respect to such
claims (in which case, if the person notifies the indemnifying party in writing
that such person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such person); and provided, further, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations hereunder, except to the
extent that such failure to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation.
Except to the extent that any such losses, claims, damages or liabilities are
finally judicially determined to have resulted from a holder of Registrable
Securities’ fraud or willful misconduct, in no event shall the contribution
obligation of such holder be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 5 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

7



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act of the Required Investors.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c) Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that such Investor complies with all laws applicable thereto,
and the provisions of the Purchase Agreement, and provides written notice of
assignment to the Company promptly after such assignment is effected, and such
person agrees in writing to be bound by all of the provisions contained herein.

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Investors, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the common stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

8



--------------------------------------------------------------------------------

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:     INVITAE CORPORATION     By:  

/s/ Shelly D. Guyer

      Name: Shelly D. Guyer       Title: Chief Financial Officer

 

10



--------------------------------------------------------------------------------

INVESTOR:    Redmile Capital Offshore Fund, Ltd.    By:   

/s/ Jeremy Green

      Name: Jeremy Green       Title: Managing Member of the Investment Manager



--------------------------------------------------------------------------------

INVESTOR:    Redmile Capital Fund, LP    By:   

/s/ Jeremy Green

      Name: Jeremy Green       Title: Managing Member of the General Partner and
the Investment Manager



--------------------------------------------------------------------------------

INVESTOR:    Redmile Long Only Master Fund, LP    By:   

/s/ Jeremy Green

      Name: Jeremy Green       Title: Managing Member of the General Partner and
the Investment Manager



--------------------------------------------------------------------------------

INVESTOR:    P Redmile Ltd.    By:   

/s/ Jeremy Green

      Name: Jeremy Green       Title: As Managing Member of Redmile Group, LLC -
Investment Adviser to P Redmile Ltd.



--------------------------------------------------------------------------------

INVESTOR:    Redmile Capital Offshore Fund (ERISA), Ltd.    By:   

/s/ Jeremy Green

      Name: Jeremy Green       Title: Managing Member of the Investment Manager



--------------------------------------------------------------------------------

INVESTOR:    Redmile Special Opportunities Fund, Ltd.    By:   

/s/ Jeremy Green

      Name: Jeremy Green       Title: Managing Member of the Investment Manager



--------------------------------------------------------------------------------

INVESTOR:    Perceptive Life Sciences Master Fund LTD    By:   

/s/ James H. Mannix

      Name: James H. Mannix       Title: C.O.O.



--------------------------------------------------------------------------------

INVESTOR:    Deerfield Partners, L.P.   

By: Deerfield Mgmt, L.P.

General Partner

  

By: J.E. Flynn Capital, LLC

General Partner

   By:   

/s/ David J. Clark

      Name: David J. Clark       Title: Authorized Signatory    Deerfield
International Master Fund, L.P.   

By: Deerfield Mgmt, L.P.

General Partner

  

By: J.E. Flynn Capital, LLC

General Partner

   By:   

/s/ David J. Clark

      Name: David J. Clark       Title: Authorized Signatory



--------------------------------------------------------------------------------

INVESTOR:    Acuta Capital Fund, LP    By:   

/s/ Manfred Yu

      Name: Manfred Yu       Title: Chief Operating Officer of Acuta Capital
Partners, LLC, its general partner



--------------------------------------------------------------------------------

INVESTOR:    Acuta Opportunity Fund, LP    By:   

/s/ Manfred Yu

      Name: Manfred Yu       Title: Chief Operating Officer of Acuta Capital
Partners, LLC, its general partner



--------------------------------------------------------------------------------

INVESTOR:    OrbiMed Private Investments V, LP    By: OrbiMed Capital GP V LLC,
         its General Partner    By: OrbiMed Advisors LLC,          its Managing
Member    By:   

/s/ Carl Gordon

      Name: Carl Gordon       Title: Member



--------------------------------------------------------------------------------

INVESTOR:    Broadfin Healthcare Master Fund, Ltd.      

/s/ Kevin Kotler

      Name: Kevin Kotler       Title: Director



--------------------------------------------------------------------------------

INVESTOR:    Stonepine Capital, L.P.    By:   

/s/ Timothy P. Lynch

      Name: Timothy P. Lynch       By: Managing Member, Stonepine Capital
Management (General Partner)



--------------------------------------------------------------------------------

INVESTOR:    Prelude Opportunity Fund, LP    By:   

/s/ Cisco J. del Valle

      Name: Cisco J. del Valle       Title: Managing Member of General Partner



--------------------------------------------------------------------------------

INVESTOR:    Asymmetry Global Healthcare Fund, L.P.    By:   

/s/ Chris Zellner

      Name: Chris Zellner       Title: C.O.O.



--------------------------------------------------------------------------------

INVESTOR:    Asymmetry Global Healthcare (Master) Fund, LP    By:   

/s/ Chris Zellner

      Name: Chris Zellner       Title: C.O.O.



--------------------------------------------------------------------------------

INVESTOR:    Rock Springs Capital Master Fund LP    by Rock Springs general
partner LLC    By:   

/s/ Graham McPhail

      Name: Graham McPhail       Title: Managing Member       Date: 7/31/2017



--------------------------------------------------------------------------------

INVESTOR:    Monashee Capital Master Fund LP    By:   

/s/ Jeff Muller

      Name: Jeff Muller       Title: CCO



--------------------------------------------------------------------------------

INVESTOR:    Victory RS Science Technology Fund, a series of Victory Portfolios
   By:   

/s/ Christopher K. Dyer

      Name: Christopher K. Dyer       Title: President



--------------------------------------------------------------------------------

Plan of Distribution

We are registering the shares of common stock issued to the selling stockholders
to permit the resale of these shares of common stock by the holders of the
shares of common stock from time to time after the date of this prospectus. We
will not receive any of the proceeds from the sale by the selling stockholders
of the shares of common stock. We will bear all fees and expenses incident to
our obligation to register the shares of common stock. There can be no assurance
that any selling stockholder will sell any or all of the shares of common stock
registered pursuant to the registration statement, of which this prospectus
forms a part.

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock
received after the date of this prospectus from a selling stockholder as a gift,
pledge, partnership distribution or other transfer, may, from time to time, sell
any or all of their shares of common stock on any stock exchange, market or
trading facility on which the shares are traded or in private transactions
directly or through one or more underwriters, broker dealers or agents. If the
shares of common stock are sold through underwriters or broker-dealers, the
selling stockholders will be responsible for underwriting discounts or
commissions or agent’s commissions. Dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions which may involve
crosses or block transactions.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales effected after the date the registration statement of which
this prospectus is a part is declared effective by the SEC;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act of 1933, as amended (the
“Securities Act”), amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus. The selling stockholders also may transfer the shares of
common stock in other circumstances, in which case the transferees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and if such short
sale shall take place after the date that the registration statement of which
this prospectus forms a part is declared effective by the SEC, the selling
stockholders may deliver shares of common stock covered by this prospectus to
close out short positions and to return borrowed shares in connection with such
short sales. The selling stockholders may also enter into option or other
transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such



--------------------------------------------------------------------------------

broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling stockholders have been
advised that they may not use shares registered on the registration statement to
cover short sales of our common stock made prior to the date the registration
statement, of which this prospectus forms a part, has been declared effective by
the SEC.

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act, including Rule 172 thereunder and may be subject to certain
statutory liabilities of, including but not limited to, Sections 11, 12 and 17
of the Securities Act and Rule 10b-5 under the Securities Exchange Act of 1934,
as amended, or the Exchange Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, and any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the shares of common stock by the selling stockholder and any
other participating person. To the extent applicable, Regulation M may also
restrict the ability of any person engaged in the distribution of the shares of
common stock to engage in market-making activities with respect to the shares of
Common Stock. All of the foregoing may affect the marketability of the shares of
common stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

To the extent applicable, we will make copies of this prospectus (as it may be
supplemented or amended from time to time) available to the selling stockholders
for the purpose of satisfying the prospectus delivery requirements of the
Securities Act. The selling stockholders may indemnify any broker-dealer that
participates in transactions involving the sale of the shares against certain
liabilities, including liabilities arising under the Securities Act.

Broker dealers engaged by the selling stockholders may arrange for other broker
dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of common stock to or through underwriters,
broker dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of common
stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with FINRA Rule
2440; and in the case of a principal transaction a markup or markdown in
compliance with FINRA IM-2440.



--------------------------------------------------------------------------------

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus held by
non-affiliates have been sold pursuant to and in accordance with such
registration statement or (2) the date on which all of the shares may be sold by
non-affiliates without restriction pursuant to Rule 144 of the Securities Act.